United States Courtof AppeaIs
for the FederaI Circuit
IN RE VISTAPRINT LIMITED AND OFFICEMAX
INCORPORATED,
Petitioners.
Misce1lane0us Docket No. 954 y 1
ss .
On Petition for Writ of Mandamus to the United
StateS DiStrict Cou1't for the Eastern DiStrict of TeXas in
case no. 09-CV-0323, Judge Leonard Davis. k
ON MOTION
ORDER
Upon consideration of the motions for the court to
take judicial notice of certain d0cuments,
I'1‘ ls ORDERED THAT:
The motions are granted
FoR THE CoURT
lsi J an Horba1y
J an H0rba1y
Cle1'k
DEC 1 5 2010
Date
cc: ThomaS J. Frie1, Jr., Esq.
Michael W. Shore, Esq. F"-55
U.S. COURT 0F APPEALS FO
THE FEDERAL C|RCU1T
|JEC 1 5 ZU1[I
1AN MRBALV
C|.ERK